DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  The subject matter not found was a method implemented by a system configured for use with multiple neuromodulation modes including an anodic mode, a cathodic mode, and a mixed mode in which an algorithm is configured to identify one of the modes as a candidate mode, and implementing the candidate mode while accounting for the different tissue reaction of the neural target to that stimulation type to determine a distribution of energy across a plurality of electrodes, in combination with the other remaining steps in the claim.
US 2017/0056642 A1 to Moffitt et al. is considered to be the most pertinent prior art of record. However, it is noted as explained by Applicant that the candidate parameter sets of Moffitt differ from the claimed candidate stimulation modes. This is most particularly apparent from instant paragraph [0089], which indicates that each mode might have associated other features such as a set stimulation field model or default parameters that are mode-specific and differ among the modes. In contrast, Moffitt [0061] describes wherein such parameters are individually modified in addition to the anodic, cathodic or mixed parameter set, rather than being an associated or default setting associated with the parameter set. As such, the candidate parameter sets of Moffitt are not seen as analogous to the full neurostimulation modes with associated features and default parameters described in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
13 December 2021